*285RESOLUCIÓN
Se accede a la solicitud de reinstalación de Carlos Ortiz Velázquez al ejercicio de la abogacía. El peticionario deberá realizar los pagos que le adeuda al Sr. Julio Morales Nieves, según fue determinado en la sentencia dictada por el Tribunal de Primera Instancia, durante los próximos doce (12) meses, bajo apercibimiento de sanciones disciplinarias.
Visto el Informe del Procurador General sobre la queja presentada por el Sr. Santos Díaz Rodríguez contra el pe-ticionario Ortiz Velázquez, se ordena el archivo de este asunto.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García disintió. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo